 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of May 21, 2013, by and between Mimvi, Inc., a Nevada corporation
(“Company”), and the purchaser(s) listed on the signature page hereof (each a
“Purchaser” and collectively the “Purchasers”).

 

RECITALS

 

WHEREAS, the Company desires to sell to the Purchasers, and each Purchaser
desires to purchase from the Company, on the terms and conditions set forth in
this Agreement, the Company’s OID Convertible Notes Due December 31, 2013, in
the form of Exhibit A attached hereto, in the aggregate original principal
amount of $425,000 (“Notes”); and

 

WHEREAS, in connection with such purchase of the Notes, the Company has agreed
to issue to the Purchasers five-year warrants (“Warrants”), in the form of
Exhibit B attached hereto, representing the right to acquire an aggregate of 4
million shares (“Warrant Shares”) of common stock, par value $0.001 per share
(“Common Stock”), of the Company;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. AGREEMENT TO PURCHASE AND SELL SECURITIES. Subject to the terms and
conditions of this Agreement, each Purchaser, severally and not jointly, hereby
agrees to purchase from the Company, and the Company hereby agrees to sell and
issue to each Purchaser, at the Closing (as defined below) the amount of Notes
and Warrants set forth on such Purchaser’s signature page attached hereto. The
aggregate purchase price for the Notes and Warrants shall be $400,000, such that
each Purchaser’s Note shall be in a principal amount equal to 106.25% of the
purchase price paid by such Purchaser (“Purchase Price”). As used herein, the
term “Securities” shall mean the Notes, the Warrants and Warrant Shares.

 

2. CLOSING.

 

(a) The purchase and sale of the Notes and Warrants shall take place at the
offices of Peter J. Weisman, P.C. (“Weisman”), within five (5) calendar days
after the date of this Agreement, on such date as the Company and the Purchasers
may agree either in writing or orally (the “Closing”).

 

(b) At the Closing, against delivery of the Purchase Price by wire transfer of
immediately available funds in accordance with the Company’s instructions, the
Company shall issue and deliver or cause to be delivered to each Purchaser the
originally executed Note and Warrant purchased by such Purchaser hereunder. At
the request of any Purchaser, the Note and Warrant shall be delivered to such
Purchaser’s counsel in advance of Closing to be held in escrow pending Closing.

 

1

 

 

(c) Additional Investment Right.

 

(i) Each Purchaser shall have the right at any time, on or prior to the later of
(A) December 31, 2013 and (B) the date on which no Notes remain outstanding, to
purchase an additional OID Convertible Note from the Company for up to a
principal amount equal to the amount of the Note purchased by such Purchaser
hereunder (each an “Additional Note” and collectively the “Additional Notes”) on
the same terms and conditions as applicable to the purchase and sale of the Note
purchased on the date hereof by such Purchaser (each an “AIR Purchase”). For any
Purchaser to exercise such AIR Purchase right, a Purchaser shall deliver a
written notice to the Company electing such AIR Purchase, which notice shall
specify the principal amount of the Additional Note to be purchased by such
Purchaser (“AIR Amount”) and the date on which such purchase and sale shall
occur (“AIR Closing”), which Air Closing shall occur within ten (10) days
following such notice by such Purchaser.

 

(ii) The terms and conditions of any AIR Purchase shall be identical to the
terms and conditions set forth in this Agreement applicable to the sale of the
Notes on the date hereof, including without limitation (i) the AIR Amount of the
Additional Note purchased shall equal 106.25% of the Purchase Price for the AIR
Closing, (ii) the Additional Note will be in the form of Exhibit A attached
hereto, provided that the Maturity Date thereunder shall be the last day of the
seventh (7th) full calendar month following the AIR Closing (for clarification,
the Conversion Price thereunder shall be adjusted in the identical manner as
Section 5 of the Note in the event that prior to any AIR Closing there is any
adjustment to the Conversion Price under the Note (or there would have been an
adjustment if such Note remained outstanding)), and (iii) such Purchaser shall
receive an additional warrant (“Additional Warrant”), in the form of Exhibit B
attached hereto, to purchase a number of shares of Common Stock equal to the
Purchase Price for the Additional Note divided by the Conversion Price for the
Additional Note, provided that the Termination Date of the Additional Warrant
shall be the fifth (5th) anniversary of the AIR Closing (for clarification, the
Exercise Price thereunder shall be adjusted in the identical manner as Section 3
of the Warrants in the event that prior to any AIR Closing there is any
adjustment to the Exercise Price under the Warrants (or there would have been an
adjustment if such Warrants remained outstanding)).

 

(iii) On or prior to any AIR Closing, the Company and the Purchaser(s)
participating in such AIR Closing shall, upon the request of such Purchaser(s),
execute and deliver a new securities purchase agreement with respect to the AIR
Purchase and the AIR Closing in the same form as this Agreement, mutatis
mutandis, and all the representations, warrants, covenants, indemnities and
conditions set forth herein shall be included with respect to such AIR Purchase,
mutatis mutandis, except that this Section 2(c) shall be excluded. Each
Purchaser may exercise its right to effect an AIR Purchase at any time separate
and independent from any other Purchaser and without affecting the rights of any
other Purchaser to effect an AIR Purchase, and any such AIR Purchase shall only
apply with respect to such Purchaser(s) delivering an AIR Notice to the Company.
Each Purchaser may assign its AIR Purchase right hereunder to any affiliate of
such Purchaser or to any other Purchaser.

 

2

 

  

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to each Purchaser, as of the date hereof and as of the Closing,
that:

 

(a) Organization and Existence; Authority/Capacity. The Company is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation with full right, power and authority to enter
into this Agreement, the Notes and Warrants (“Transaction Documents”) and to
consummate the transactions contemplated hereby and otherwise to carry out,
perform and discharge its obligations under such documents.

 

(b) Due Authorization. All corporate actions on the part of the Company
necessary for the authorization, execution, delivery of, and the performance of
all obligations of the Company under this Agreement, including the
authorization, issuance, reservation for issuance and delivery of the
Securities, have been taken and no further consent or authorization of the
Company, the Board of Directors of the Company or the Company’s stockholders is
required. Each of the Notes, Warrants and this Agreement constitutes the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as may be limited by (i) applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally, and
(ii) the effect of rules of law governing the availability of equitable
remedies.

 

(c) Valid Issuance of the Notes. When issued at the Closing, the Notes and
Warrants will be (and, upon payment pursuant to the terms of the Warrants, the
Warrant Shares will be), duly authorized, validly issued, fully paid and
non-assessable, free and clear from all taxes and liens, claims and encumbrances
imposed by the Company, other than restrictions under applicable securities
laws, and will not be subject to any preemptive rights or similar rights that
have not been waived by the holders thereof. The Company has reserved for
issuance, and at all times hereafter will reserve for issuance, a sufficient
number of shares of Common Stock to permit all Warrant Shares to be issued upon
full exercise of the Warrants.

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, and the consummation by the Company of the
transactions contemplated thereby, do not and will not (i) conflict with or
violate any provision of the Company’s organizational documents, (ii) conflict
with, result in a breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any lien upon any of the properties or assets of the Company or any
of its subsidiaries pursuant to, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument to which
the Company (or any of its subsidiaries) is a party or by which any property or
asset of the Company (or any of its subsidiaries) is bound or affected, except
to the extent such conflict, breach, default, lien or right would not reasonably
be expected to result in a material adverse effect on the Company, or (iii)
result in a violation of any constitution, statute, law, rule, regulation,
order, judgment, injunction, decree, ruling, charge or other restriction of any
court or governmental authority to which the Company (or any of its
subsidiaries) is subject (including without limitation federal, state and
foreign securities laws and regulations) or by which any material property or
asset of the Company (or any of its subsidiaries) is bound or affected, except
to the extent such violation would not reasonably be expected to result in a
material adverse effect on the Company.

 

3

 

 

(e) Exchange Act Documents. Since January 1, 2012, the Company has filed all
reports, schedules, statements and other documents required to be filed by it
with the Securities and Exchange Commission (the “SEC”) pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations promulgated thereunder (the
“Exchange Act Documents”). Each of the Exchange Act Documents, as of the
respective dates thereof (or, if amended or superseded by a filing or
submission, as the case may be, prior to the Closing date, then on the date of
such filing or submission, as the case may be), (1) did not contain any untrue
statement of a material fact nor omit to state a material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading and (2) complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder applicable to such Exchange Act Document. The Company
and its subsidiaries have no liabilities or obligations which are not disclosed
in the Exchange Act Documents, other than those liabilities or obligations
incurred in the ordinary course of the Company’s or its subsidiaries’ respective
businesses since the date of the financial statements contained therein which
liabilities and obligations, individually or in the aggregate, do not have, and
could not reasonably be expected to result in, a material adverse effect on the
Company. Since December 31, 2012, other than as set forth in the Company’s most
recent Form 10-K filed with the SEC, there has not been and there exists no
event, occurrence, circumstance, condition or development (whether with or
without notice or the passage of time or both) that, individually or in the
aggregate, has had or could reasonably be expected to result in a material
adverse effect on the Company.

 

4. REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER. Each Purchaser, for itself
only, represents and warrants to the Company that:

 

(a) Due Authorization. All action on the part of such Purchaser necessary for
the authorization, execution, delivery of and the performance of the
transactions contemplated by this Agreement have been taken and no further
consent or authorization of such Purchaser is necessary. This Agreement, when
delivered by such Purchaser in accordance with the terms hereof, will constitute
such Purchaser’s legal, valid and binding obligation, enforceable in accordance
with its terms, except as may be limited by (i) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and (ii) the effect of
rules of law governing the availability of equitable remedies.

 

(b) Purchase for Own Account. The Securities are being acquired for investment
for such Purchaser’s own account, not as a nominee or agent, in the ordinary
course of business, and not with a view to the public resale or distribution
thereof within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”). Such Purchaser does not have any agreement or understanding,
direct or indirect, with any other person to sell or otherwise distribute the
Securities. Notwithstanding the foregoing, the parties hereto acknowledge such
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of the Securities in compliance with applicable federal and state securities
laws and as otherwise contemplated by this Agreement.

 

4

 

  

(c) Investment Experience and Knowledge of the Company. Such Purchaser
represents that it is an accredited investor within the meaning of Regulation D
under the Securities Act. Such Purchaser has substantial experience as an
investor in private placement transactions of securities of public companies
similar to the Company and acknowledges that it can bear the economic risk of
its investment in the Securities and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of this investment in the Securities and protecting its own interests in
connection with this investment. Such Purchaser has also had the opportunity to
ask questions of and receive answers from the Company and its management
regarding the Company and the terms and conditions of this investment.

 

5. MISCELLANEOUS.

 

(a) Successors and Assigns. The terms and conditions of this Agreement will
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. The Company shall not assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
Purchasers. Each Purchaser may assign its rights under this Agreement to any
person to whom such Purchaser assigns or transfers any of the Securities,
provided that such transferee agrees in writing to be bound by the terms and
provisions of this Agreement, and such transfer is in compliance with the terms
and provisions of this Agreement and permitted by federal and state securities
laws.

 

(b) Expenses. On or prior to the Closing, the Company shall pay the Purchasers
or its counsel the non-accountable sum of $5,000 for its legal fees and
expenses. To the extent not paid prior to the Closing, Gemini Master Fund, Ltd.
may withhold and offset the balance of such amount from the payment of its
Purchase Price otherwise payable hereunder at Closing, which offset shall
constitute partial payment of such Purchase Price in an amount equal to such
offset. Except as set forth above, each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. The Company shall pay all
transfer agent fees, stamp taxes and other taxes and duties levied in connection
with the delivery of any Securities to the Purchasers.

 

(c) Governing Law. This Agreement will be governed by and construed and enforced
under the internal laws of the State of New York, without reference to
principles of conflict of laws or choice of laws.

 

(d) Survival. The representations and warranties of the Company contained in
Section 3 of this Agreement and of the Purchaser contained in Section 4 of this
Agreement shall survive the Closing.

 

5

 

  

(e) Independent Nature of Purchasers’ Obligations and Rights; Equal Treatment as
Class. The obligations of each Purchaser under the Transaction Documents are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance or non-performance
of the obligations of any other Purchaser under any Transaction Document.
Nothing contained herein or in any other Transaction Document, and no action
taken by any Purchaser pursuant thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. Each Purchaser has been
represented by its own separate legal counsel in their review and negotiation of
the Transaction Documents. For reasons of administrative convenience only,
Purchasers and their respective counsel have chosen to communicate with the
Company through Weisman. Weisman does not represent all of the Purchasers but
only Gemini Master Fund, Ltd. The Company has elected to provide all Purchasers
with the same terms and Transaction Documents for the convenience of the Company
and not because it was required or requested to do so by the Purchasers. No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration is also offered to all of the parties to the
Transaction Documents. Further, the Company shall not make any payment of
principal or interest on the Notes in amounts which are disproportionate to the
respective principal amounts outstanding on the Notes at any applicable time.
For clarification purposes, this provision constitutes a separate right granted
to each Purchaser by the Company and negotiated separately by each Purchaser,
and is intended for the Company to treat the Purchasers as a class and shall not
in any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of Securities or otherwise.

 

(f) Counterparts; Electronic Delivery. This Agreement may be executed in any
number of counterparts, each of which shall be enforceable against the parties
actually executing such counterparts, and all of which together shall constitute
one instrument, and such counterparts may be delivered electronically via PDF or
facsimile.

 

(g) Headings. The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

 

(h) Notices. Any notices and other communications required or permitted under
this Agreement shall be in writing and shall be delivered (i) personally by hand
or by courier, (ii) mailed by United States first-class mail, postage prepaid or
(iii) sent by facsimile or other electronic transmission directed to the address
or facsimile number or other address for electronic transmission set forth
below. All such notices and other communications shall be deemed given upon (i)
receipt or refusal of receipt, if delivered personally, (ii) three (3) days
after being placed in the mail, if mailed, or (iii) confirmation of facsimile
transfer or other electronic transmission, if faxed or emailed.

 

If to the Company:

 

440 North Wolfe Road

Sunnyvale, CA 94085

Fax: 805-435-1516

Email: mpoutre@mimvi.com

Attention: Chief Executive Officer

 

If to any Purchaser, to such Purchaser’s address as set forth on such
Purchaser’s signature page attached hereto.

 

6

 



 

(i) Amendments and Waivers. This Agreement may be amended and the observance of
any term of this Agreement may be waived only with the written consent of the
Company and the Purchasers. Any amendment effected in accordance with this
Section 5(i) will be binding upon the Purchasers, the Company and their
respective successors and assigns.

 

(j) Severability. If any provision of this Agreement is held to be unenforceable
under applicable law, such provision will be excluded from this Agreement and
the balance of the Agreement will be interpreted as if such provision were so
excluded and will be enforceable in accordance with its terms.

 

(k) Entire Agreement. This Agreement, together with all exhibits and schedules
thereto, constitutes the entire agreement and understanding of the parties with
respect to the subject matter hereof and thereof and supersede any and all prior
negotiations, correspondence, agreements, understandings, duties or obligations
between the parties with respect to the subject matter hereof and thereof.

 

(1) Waivers. No waiver by any party to this Agreement of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.

 

(m) Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchasers and the
Company will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.

 

(n) Guaranty. The undersigned subsidiary of the Company hereby absolutely,
unconditionally and irrevocably guarantees to the Purchasers and its successors,
indorsees, transferees and assigns, the prompt and complete payment by the
Company when due (whether at the stated maturity, by acceleration or otherwise)
of all obligations of the Company under the Notes. The Company represents and
warrants that, other than the undersigned subsidiary, it has no subsidiaries.
The Company shall cause any future subsidiary of the Company to immediately
enter into a guaranty of the Company’s obligations under the Notes (including
any Additional Notes) in form and substance reasonably satisfactory to the
Purchasers.

 

[Signature Page Follows]

 

7

 

  

IN WITNESS WHEREOF, as of the date first written above, the parties hereto have
duly executed, or caused their authorized officers to duly execute, this
Agreement.

 

  COMPANY:             MIMVI, INC.             By: /s/ Michael Poutre     Name:
Michael Poutre     Title: CEO             COMPANY SUBSIDIARY/GUARANTOR:        
    LOAN WOLF, INC.             By: /s/ Michael Poutre     Name: Michael Poutre
    Title: CEO  

 

[Purchaser Signature Page(s) Follow]

 

8

 

 

PURCHASER:

 

GEMINI MASTER FUND, LTD.         By:  GEMINI STRATEGIES LLC, INC., as investment
manager             By: /s/ Steven Winters     Name: Steven Winters     Title:
President  

 

Purchase Price: $400,000

 

Principal Amount (106.25%): $425,000

 

Warrant Shares: 4.000.000

 

Address for Notices:

  

  c/o Gemini Strategies LLC, Inc. With a copy to:   619 South Vulcan, Suite 203
Peter J. Weisman, P.C.   Encinitas, CA 92024 2 Rector St., 3rd Floor   Attn:
Steven Winters New York, NY 10006   Fax: (760)697-1119 Email:
pweisman@pweisman.com   Email: steve@geministrategies.com  

 



9

 

